Judgement Supreme Court, New York County (Arlene R. Silverman, J.), rendered April 19, 2007, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]). The court properly permitted the People to question defendant about his convictions of deceit-related crimes involving the use of MetroCards, since they were probative of defendant’s credibility and were not prejudicially similar to the instant case, which involved the very different crime of forcibly taking a MetroCard.
Since defendant objected only to certain “specific questions rather than to the Judge’s general course of action or participation as a whole” (People v Charleston, 56 NY2d 886, 888 [1982]), defendant’s constitutional arguments concerning the court’s questioning of witnesses and conduct of the trial are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur—Gonzalez, EJ., Sweeny, Buckley, Renwick and Freedman, JJ.